Defendant’s sole claim on appeal that the hearing court *538erred in finding reasonable the police stop of a vehicle in which defendant was a passenger is meritless.
Evidence at the pretrial suppression hearing was that two uniformed police officers, on patrol in a marked radio car, observed a vehicle (in which defendant sat in the front passenger seat) stopped with its two right wheels on the sidewalk. The officers ran a computer check of the vehicle’s license plate number three times from two independent sources and received a report of "no record”. As the report was being checked further by search of central computer records, the driver of the vehicle pulled away from the curb. The officers followed, and ordered the driver to stop when all computer checks reported "no record”, indicating that the vehicle was possibly unregistered. In these circumstances, the officers were justified in stopping the vehicle for appropriate inquiry (see, People v Sobotker, 43 NY2d 559). Concur — Sullivan, J. P., Carro, Kassal and Smith, JJ.